Citation Nr: 1212262	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  96-39 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation higher than 10 percent for hepatitis B, with hiatal hernia gastroesophageal reflux disorder (GERD).

2. Entitlement to an initial evaluation higher than 10 percent for a mood disorder (claimed as posttraumatic stress disorder (PTSD)).

3. Entitlement to a compensable evaluation for hemorrhoids.

4. Whether new and material evidence has been received to reopen a previously denied claim for service connection for chronic fatigue syndrome.

5. Whether new and material evidence has been received to reopen a previously denied claim for service connection for cervical herniated disc.

6. Entitlement to service connection for gastritis with duodenitis.

7. Entitlement to service connection for pancreatitis.

8. Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1970 to November 1984, August 1991 to March 1992, January 1997 to October 1997, and November 2001 to November 2002.         

This matter originally came before the Board of Veterans' Appeals (Board)                 on appeal from a September 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a compensable evaluation for service-connected hepatitis B. 

Following the Veteran's appeal therefrom, a November 2001 hearing was held before a Veterans Law Judge of the Board.  Through subsequent rating actions during pendency of the appeal, the scope of the service-connected disability of     the gastrointestinal system was expanded.  In a June 2001 rating decision, the RO recharacterized this condition as hepatitis B and hiatal hernia, and assigned a         10 percent evaluation effective January 28, 1993.  Thereafter, a May 2004 rating decision granted service connection for gastroesophageal reflux disorder initially with a 10 percent evaluation from March 1, 2003, but then with a noncompensable rating from April 5, 2004 onwards.  After this additional grant of benefits, the RO       in compliance with governing regulations and provisions of the rating schedule has recognized a single gastrointestinal system disability evaluated at 10 percent comprising all of the above -- service-connected hepatitis B, hiatal hernia and GERD.  (The RO later issued a decision administratively correcting its listing of GERD as a separate disability from March 1, 2003 to April 5, 2004, but did not attempt to recover the 10 percent disability rating compensation actually disbursed to the Veteran during this time period.)  

The Board has previously remanded the Veteran's claim for service-connected gastrointestinal disability through a July 2005 issuance, and now this particular matter is before the Board again on appellate review.

As to other pertinent decisions of the RO on appeal, a May 2006 rating decision determined that new and material evidence has not been submitted to reopen a previously denied claim for service connection for fatigue. 

Thereafter, a June 2007 rating decision denied claims for service connection for gastritis with duodenitis, pancreatitis, and gout. Also denied was a petition to reopen service connection for a herniated cervical disc. The Board recognizes that subsequent issuances by the RO through Supplemental Statements of the Case (SSOCs) regard the claim for service connection for a herniated cervical disc as if already reopened. That notwithstanding, the Board must determine whether to reopen the previously denied claim in the first instance, because this affects                the Board's legal jurisdiction to adjudicate the underlying claim on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

Through an April 2009 rating decision, the RO denied a claim for service connection for PTSD. Following the Veteran's appeal of that denial, a March 2011 rating decision did grant service connection for a mood disorder, with a 10 percent evaluation effective February 11, 2009. The Veteran appealed further as to the initial assigned disability evaluation. It also warrants observation that the Board deems the RO's March 2011 grant of service connection for a mood disorder to resolve the original claim for service-connection for PTSD on the merits, particularly as both psychiatric disorders in question are to be evaluated under         the same provisions of the VA rating schedule, at 38 C.F.R. § 4.130. Moreover,             in evaluating the mood disorder below, the Board has undertaken all reasonable measures to ensure that symptomatology with a plausible link to service-connected disability is fairly taken into account. 

By the aforementioned March 2011 rating decision, the RO also denied a claim for a compensable evaluation for hemorrhoids, another matter presently on appeal before the Board. 

More recently, in December 2011 the Veteran provided additional evidence consisting of copies of his service treatment records (STRs), without a waiver of RO initial consideration as the Agency of Original Jurisdiction (AOJ). However,  the Board observes that this evidence is largely duplicative of that which is already on file, and likewise does not pertain substantively to any of the increased rating issues which are being decided. Consequently, there is no detrimental impact to presently reviewing these records. 

A January 2012 travel Board hearing was held before the undersigned. During the hearing, the Veteran was informed that the judge who had conducted the hearing of November 2001 had since retired from the Board, and the Veteran further indicated his assent that the January 2012 hearing represented a comprehensive hearing as to all issues presently on appeal.   

Through April 2011 correspondence, the Veteran has also raised the issue of entitlement to service connection for the condition of sleep apnea. This claim has not yet been adjudicated by the RO. Therefore, the Board does not have jurisdiction over it, and the matter is referred to the RO for appropriate action.  

The Board presently decides each of the Veteran's claims for increased ratings.                The remaining matters on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is necessary on his part. 


FINDINGS OF FACT

1. The primary component of service-connected gastrointestinal disability,          hiatal hernia with GERD, does not involve symptomatology of or approximating        a hiatal hernia characterized by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, and productive of considerable impairment of health.

2. The Veteran's mood disorder has involved occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3. Hemorrhoids are mild to moderate in severity, without being large or thrombotic, irreducible, with excessive redundant tissue, or involving frequent recurrences, or otherwise involving secondary anemia or fissures.


CONCLUSIONS OF LAW

1. The criteria are not met for an evaluation higher than 10 percent for hepatitis B, with hiatal hernia, with GERD. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2011).



2. Resolving reasonable doubt in the Veteran's favor, the criteria are met for assignment of an initial 30 percent evaluation for a mood disorder. 38 U.S.C.A.        §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9435 (2011).

3. The criteria are not met for a compensable evaluation for hemorrhoids.                   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In regard to the claim on appeal for higher initial evaluations for a service-connected mood disorder, the requirement of VCAA notice does not apply.          Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with         the RO's decision as to the assigned disability rating does not trigger additional         38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection for a mood disorder has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

As to the other issues of increased ratings for gastrointestinal disability and hemorrhoids, the RO/AMC issued VCAA notice correspondence dated from         February 2001 through January 2010 which informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.   See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance, the January 2010 VCAA notice letter regarding service-connected hemorrhoids was issued prior to the March 2011 rating decision adjudicating a claim for increased evaluation for this disorder, and thereby met the standard for timely notice.            

As to the issue of evaluation for a service-connected gastrointestinal disability,     the question of proper timing of notice is somewhat more complex. The Veteran originally appealed from a September 1995 rating decision that denied a compensable evaluation for hepatitis B. At that time, the VCAA had not yet been enacted, and thus no development letter was timely sent. Thereafter, when the Veteran began to claim service connection for additional components of gastrointestinal disability, those of hiatal hernia and GERD, the RO did send VCAA notice through a February 2001 letter. While this letter (and subsequent VCAA letters) did not specifically mention hepatitis B, it did reference a claim for increased rating for a "chronic gastrointestinal condition." The Board considers this reference sufficiently broad as to encompass all three components of the Veteran's claim for increased evaluation -- hepatitis B, hiatal hernia and GERD. Moreover, the fact that the RO continued to send VCAA notice letters on an increased rating for this gastrointestinal disability through September 2004, well after the June 2001 RO decision readjudicating the increased rating claim (and therefore technically untimely notice), the Board ultimately finds to have no detrimental impact. Rather, the Veteran has had the opportunity to respond to the subsequent VCAA correspondence before issuance of the May 2011 SSOC continuing the denial of  his increased rating claim. There also is no indication of any further available information or evidence to obtain to support the Veteran's claim. Thus, the Veteran has had the full opportunity to participate in the adjudication of this claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO/AMC has taken appropriate action to comply with the duty to assist                   the Veteran in this case through obtaining extensive VA outpatient records and private treatment records. The Veteran has undergone VA Compensation and Pension examinations with respect to the claims being decided. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). Meanwhile, in support of his claims,                the Veteran provided several personal statements. He testified during two Board hearings. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances,         no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Gastrointestinal Disability

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected gastrointestinal disability, consisting of      hepatitis B, hiatal hernia and GERD, has been evaluated at the 10 percent level under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7345-7346. 
This diagnostic code listing contemplates several conditions all considered under Diagnostic Code 7346. Essentially, this procedure is what the rating criteria directly requires. 

A note to 38 C.F.R. § 4.114 provides that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other. Instead, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.     See 38 C.F.R. § 4.114. 

In this case, Diagnostic Code 7345 is the specific rating provision for hepatitis B. Diagnostic Code 7346 is for hiatal hernia. Meanwhile, Diagnostic Code 7346 is also the best applicable diagnostic code to rate by analogy the condition of GERD.         See 38 C.F.R. § 4.27 (providing for the rating by analogy of an unlisted disease, injury, or residual condition). Given that as the evidence will show, the symptomatology attendant to hepatitis B is minimal to none, and the majority of those symptoms shown contemplate hiatal hernia or GERD, the use of          Diagnostic Code 7346 as the overriding applicable rating code is appropriate            in this instance.  

Under Diagnostic Code 7346, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent rating but of lesser severity.       A 30 percent rating is assigned when there is a hiatal hernia characterized by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, and productive of considerable impairment of health. A maximum rating of 60 percent is warranted when the disorder is productive of symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114, Diagnostic Code  7346. 

For the sake of completeness, the Board will cite to the provisions of        Diagnostic Code 7345, as hepatitis B is still a component of the underlying condition being rated.  

Effective July 2, 2001, VA revised a substantial portion of the schedular rating criteria for the evaluation of digestive disorders -- including hepatitis. See 66 Fed. Reg. 29,486 (May 31, 2001), codified at 38 C.F.R. § 4.114. (The Board notes that the rating criteria for Diagnostic Code 7346 did not change pursuant to this revision.) 

Generally, when a law or regulation changes during the pendency of a claim, VA must first determine whether the statute or regulation identifies the types of claims to which it applies. If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects. If so, VA ordinarily should not apply the new provision to the claim -- however, if there are no resulting retroactive effects, VA ordinarily must apply the new provision. See VAOPGCPREC 7-2003. See, too, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000. The former criteria, on the other hand, if more favorable, may be applied without any such limitations. 

Diagnostic Code 7345 as in effect prior to July 2, 2001, for the evaluation of infectious hepatitis, provided that a noncompensable (i.e., 0 percent) rating was warranted when hepatitis was healed and nonsymptomatic. A 10 percent rating was assignable for demonstrable liver damage with mild gastrointestinal disturbance.  A 30 percent rating was assignable for minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency but necessitating dietary restriction and other therapeutic measures. A 60 percent rating was warranted for moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression. Where infectious hepatitis was shown to involve marked liver damage manifested by liver function test and marked gastrointestinal symptoms, or episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy, a 100 percent evaluation was warranted. 38 C.F.R. § 4.114,         Diagnostic Code 7345 (2000).

Effective from July 2, 2001, Diagnostic Code 7345 was recharacterized from "infectious hepatitis" to chronic liver disease without cirrhosis (including        hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis,   drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).
This Diagnostic Code provides that chronic liver disease, to include hepatitis B, which is nonsymptomatic warrants a noncompensable evaluation. A 10 percent rating is assignable for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period. A 20 percent rating is assignable for daily fatigue, malaise, and anorexia, (without weight loss and hepatomegaly [enlargement of the liver]), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. A 40 percent rating is assignable for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. A 60 percent rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. Near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) warrant the assignment of a 100 percent rating. 38 C.F.R. § 4.114, Diagnostic Code 7345.

Associated with Diagnostic Code 7345, are Note (1): Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under DC 7354 and under a diagnostic code for sequelae. (See § 4.14.). Note (2): For purposes of evaluating conditions under Diagnostic Code 7345, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. Note (3): Hepatitis B infection must be confirmed by serologic testing in order to evaluate it under Diagnostic Code 7345. 38 C.F.R.           § 4.114, Diagnostic Code 7345.

The Veteran filed his claim for increased evaluation for service-connected       hepatitis B in July 1993. Also, through subsequent rating actions the RO has recognized the effective date of an award of 10 percent for all service-connected gastrointestinal disability of January 28, 1993, the date upon which the Veteran had filed a formal claim for disability compensation for a "tuberculous virus" and an ulcer. The July 1993 filing is deemed the relevant date of claim. The evidence since July 1993 will be considered in support of the Veteran's claim.               

Record show that in January 1994 the Veteran underwent an approximate two-week period of VA hospitalization for severe reflux esophagitis, after admission for several days of vomiting. It was observed that he had a history of chronic         hepatitis B and serology had remained positive. He was discharged taking Omeprazole daily.

In April 1994, the Veteran underwent a three-day private hospitalization with a presentation of nausea, vomiting and hematemesis over a 24-hour period. An EGD was performed which showed severe esophagitis with a hiatal hernia, nonspecific gastritis and nonspecific duodenitis. The Veteran was also observed for alcohol withdrawal. The discharge diagnosis was upper gastrointestinal bleed with heme positive stool in a patient known to have esophageal ulcer and history of alcohol abuse. 

The Veteran was seen at a VA outpatient clinic June 1994 for nausea, vomiting and abdominal pain for two to three days. The impression was of probable alcoholic gastritis. In July 1994, he was hospitalized at that facility for nine days for severe reflux esophagitis with Barrett's esophagus, occasions of excessive alcohol use, and cholelithiasis. The procedures of a Nissen fundoplication and cholecystectomy were performed. A follow-up endoscopy in July 1995 showed no abnormalities, apart from a small amount of Barrett's esophagus. 

The Veteran underwent VA Compensation and Pension examination of the gastrointestinal system in October 1996. He reported occasional cramps in the abdomen around the umbilicus and he could not straighten up, and said he usually lied down and the cramps went away after about an hour. He did not believe that this was related to the intake of any particular type of food. He denied any vomiting. He stated that he did have frequent diarrhea and this was present even before his surgery. He did not describe unusual color of stool. Objective findings were that the abdomen was somewhat protuberant, nontender. No masses were noted. Bowel sounds were normal. There was a vertical midline scar in the upper abdomen. Abdominal discomfort was present with a rumbling sensation in the abdomen prior to a diarrheic bowel movement. Degree of pain was mild, with occasional indigestion type of pain in the epigastrium. There was no anorexia and malaise, and no weight loss or general weakness. The diagnosis was status post partial gastrectomy 1994; status post cholecystectomy 1994; hiatal hernia by history; hepatitis B carrier -- essentially a healthy type not likely to revert to an active state, and not very likely to infect others. 

Upon a March 1999 VA re-examination (of the esophagus and hiatal hernia), the Veteran gave a history of chronic epigastric discomfort, pressure, bloating, excess gas, reflux, indigestion, and chronic diarrhea for the previous five years or so.           He stated that the diarrhea usually occurred 15 to 20 minutes after eating, and on average two times per day. He denied any history of food intolerance or increased symptoms related to any particular type of increased activity. He further denied any use of alcohol beverages at that time. The Veteran denied any history of dysphagia.  He did have a continued complaint of indigestion. He denied any history of hematemesis or melena. There was no history of recent reflux or regurgitation. He continued to complain of occasional nausea. Treatment consisted of medication daily for indigestion and reflux. On physical exam, the abdomen was soft, flat, and nontender, without any evidence for organomegaly or masses. There were active bowel sounds in all four quadrants.  The diagnosis was status post Nissen fundoplication, and duodenitis. The VA examiner considered the Veteran's complaint of diarrhea to be related to the conditions diagnosed, or otherwise a manifestation of simple anxiety, and this would be difficult to resolve without resort to speculation. 

On a contemporaneous March 1999 VA examination of the liver, gallbladder and pancreas, the Veteran denied any history of vomiting, hematemesis, melena or chalky type stools. He did not require any treatment at this time for hepatitis B, other than periodic monitoring of his liver function tests. He complained of occasional abdominal pain the lower abdomen and epigastric area, and described loss of energy since 1983. Objectively, there was no evidence of ascites. There     was no evidence of malnutrition or excessive weight loss or gain. There was no history or evidence of hematemesis or melena. There was no evidence of hepatomegaly or superficial abdominal veins. The diagnosis was hepatitis B surface antigen positive, probable carrier (asymptomatic). It was further observed that evaluation of numerous VA lab tests completed throughout 1998 revealed no evidence of active hepatitis or significant liver disease.

In July 1999, the Veteran had a VA hospital admission following an evaluation for reflux, diarrhea, and abdominal pain. He was discharged a few days later. An EGD was performed in September 1999 for continued abdominal pain and reflux.         This  revealed an impression of grade II to grade III esophagitis, a small hiatal hernia, evidence of fundal placation, and mild antral gastritis. 

As the next source of relevant evidence, the Veteran then underwent a VA general medical examination in April 2004, during which he reported that as to hiatal hernia, gastritis, and duodenitis, he had had no complaints since he slowed down his alcohol intake, so those complaints had not been present over the previous three months. He denied hematemesis or melena. It was further noted objectively that the Veteran's hepatitis had improved upon discontinuation of alcohol abuse.

Another VA Compensation and Pension examination was completed in October 2004. It was recounted as to medical history that the Veteran in 1996 was noted to be hepatitis B surface antigen positive but more importantly hepatitis B antigen negative and hepatitis B antibody positive, which would indicate a hepatitis B carrier state. There was no evidence of ascites. The Veteran denied any episodes of hematemesis or melena, and any known  history of ascites or chronic peripheral edema to suggest chronic liver disease. He had probably been hospitalized previously because of alcoholic-related liver disease, but his alcohol consumption had decreased tremendously over the last couple of years. With regard to his hiatal hernia, the Veteran continued to be bothered by some occasional dysphagia for both liquids and solids, which was sporadic with no set pattern. A recent upper GI study had shown a non-sliding, medium-sized hiatal hernia as well as an asymptomatic Schatzki ring. There was no evidence of any gastritis or duodenitis on this exam.  The Veteran indicated that he was taking Omeprazole twice daily to control any reflux and he really denied any significant history of pyrosis or other indigestion. The Veteran did complain of some occasional dysphagia for both liquids and solids, but again this was intermittent and did not have any set pattern. The Veteran denied any significant amount of epigastric pain or pyrosis. He denied any hematemesis or melena or any chronic nausea or vomiting. He also denied any problems with jaundice, right upper quadrant pain, or chronic abdominal or lower extremity swelling. Physical exam revealed no hepatomegaly, or splenomegaly by palpation. No rebound, guarding or tenderness was noted. Extremities revealed no edema. 

The diagnosis given was of hepatitis B carrier state, with no evidence of active liver disease or chronic active hepatitis related to his hepatitis B. In the VA examiner's opinion, the Veteran's occasional fatigue was not related to any underlying active liver disease though in the past may have been secondary to history hepatitis related to alcohol abuse. Also diagnosed was non-sliding hiatal hernia with asymptomatic Schatzki ring. It was observed that the Veteran did have some occasional dysphagia related to hiatal hernia spasm, but this did not appear to be causing any significant degree of problem and it was not recommended that the hiatal hernia be fixed at this time.

Upon re-examination of May 2006, the Veteran denied dysphagia. He reported heartburn with epigastric pain one to two times per week. He denied hematemesis or melena. There was reflux noted with regurgitation one to two times a month with food particles and acid taste. There was no nausea or vomiting. Active medication consisted of Omeprazole twice daily. On physical exam, there was good health without anemia, malnutrition, or weight gain or loss. An upper GI study showed that swallowing function was normal. There was a persistent non-sliding hiatal hernia of medium size. A Schatzki's ring was associated but there was no evidence of esophageal stenosis. Neither seen was any reflux. There stomach and duodenum were free of disease. No active ulcers were seen. The proximal portion of the small bowel was unremarkable. The diagnosis was GERD with hiatal hernia. 

Upon re-examination of February 2007, the Veteran related that his GERD was pretty well-controlled with the medication he took, without any adverse side effects. He did still have some reflux symptoms about two times per week, more often than not while in recumbancy. As to any dysphagia, rarely he would get a painful spasm, even drinking water, but no blockage or inability to swallow. Pyrosis and indigestion occurred once or twice a week, with acidic, foul taste in the back of the throat, but no arm or chest pain. There was no hematemesis or melena. Reflux was occasional (once to three times per week), usually when lying down. There was no vomiting or regurgitation. The Veteran was well-developed and well-nourished with no anemia apparent. There was no weight gain or loss. The diagnosis was GERD, stable, on medical management, post-operative remote Nissen procedure.

A February 2007 VA examination was also conducted of the liver, gallbladder and pancreas. At this time, the Veteran remained stable, with no symptoms or findings referable to liver disease. The most recent liver function tests were normal. There were no episodes of coli or other abdominal pain, distention, nausea, vomiting, or fatigue. Objectively, the abdomen was nontender with no mass or hepatosplenomegaly. There were no ascites. There was no weight gain or loss, or malnutrition. There was no hematemesis or melena, or otherwise any pain and tenderness. The liver was normal to palpation and percussion. There was no muscle wasting. No other signs of liver disease were present. The diagnosis was hepatitis B, asymptomatic carrier state. 

Another relevant VA examination was completed in April 2011. The Veteran reported that he experienced nausea twice a week relieved with Alka Seltzer. There was no vomiting of blood. He had no cramping, though there was indigestion.  He described having a "sour stomach" and not eating regularly. There were no periods of incapacitation due to stomach or duodenal disease. There were no episodes of abdominal colic, nausea or vomiting, or abdominal distention. There was no hematemesis or melena. There was a history of weekly nausea. There      was no history of vomiting or diarrhea. There were no signs of significant weight loss or malnutrition. There were no signs of anemia. An upper GI study from 2008 had shown a moderate sized hiatal hernia with mild gastroesophageal reflux shown. Otherwise, the esophagus, stomach and duodenum including duodenal bulb were normal. It was ultimately further found that there was no evidence to support a diagnosis of gastritis with duodenitis.

An October 2011 VA examination report was also completed with regard to esophageal conditions (though it is not immediately apparent if the Veteran actually underwent a new examination at this time). It was indicated that based on medical history, the Veteran had the previously diagnosed conditions of GERD and hiatal hernia, with symptoms of reflux and regurgitation. A recent upper endoscopy had shown moderate dilation and tortuous esophagus in the distal portion with partial Schatzki's ring. The stomach and duodenum regions were normal. The Veteran's documented medical history pertaining to the above-referenced condition was then reviewed and re-printed in comprehensive form. 

Considering the foregoing evidence of record in its entirety, the Board is unable to find a tenable basis upon which to assign greater than a 10 percent evaluation for service-connected gastrointestinal disability at any point during the relevant time period under review. As mentioned, the Veteran's gastrointestinal disability is comprised of three components -- hepatitis B, hiatal hernia and GERD, and pursuant to the rating criteria found at 38 C.F.R. § 4.114, the predominant form of disability determines the applicable diagnostic code, which in this case is Diagnostic Code 7346. As noted in the aforementioned evidence of record, the Veteran's hepatitis B status is as a carrier, with no quantifiable or readily observable symptomatology attributable to underlying hepatitis B surface antigen positive status. In effect, the condition does not manifest in any overt form. Numerous VA examinations have confirmed this over time, from inception of the Veteran's increased rating claim in 1993 up through the present time period. Though of course recognized as a service-connected disability, the condition is essentially comparable to a laboratory finding. As a result, there are no plausible grounds to apply Diagnostic Code 7345. Rather, hiatal hernia and GERD, in the face of some identifiable symptomatology over time, clearly denote the predominant source of gastrointestinal disability. 

Having established that Diagnostic Code 7346 for hiatal hernia is the source of rating criteria for evaluating the instant claim, the Board does not ascertain any basis for an increased evaluation under this rating standard. Pursuant to Diagnostic Code 7346, a 30 percent evaluation is assigned when there is a hiatal hernia characterized by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, and productive of considerable impairment of health. 38 C.F.R. § 4.114. Reviewing the record, many of the more substantial findings of gastrointestinal distress date back to the mid-1990s, when the Veteran was hospitalized on two occasion for severe reflux esophagitis, precipitated by vomiting. It was readily concluded after further evaluation that a significant component of the problem the Veteran had was from alcoholic gastritis. In this regard, VA law and regulations generally preclude disability compensation arising from or incidental to alcohol abuse, as this is deemed to constitute willful misconduct on the part of the claimant. See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(d). See also VAOPGCPREC 7-99. In any event, even during this preliminary timeframe the Veteran did not experience significant symptomatology of dysphagia or pyrosis, or for that matter, have substernal or arm or shoulder pain. The Veteran did ultimately undergo a Nissen fundoplication procedure intended to treat his GERD and hiatal hernia, with no attendant complications. Following this procedure, the Veteran's condition seems to have improved materially. On VA examination in October 1996, the Veteran reported occasional abdominal cramping and frequent diarrhea, but little else in the way of symptomatology. When evaluated next for VA examination in March 1999, the Veteran did report some diarrhea, but denied any history of dysphagia, hematemesis [vomiting of blood] or melena [tarry stool]. There was daily medication taken for reflux. However, once again the Veteran's condition lacked the serious manifestation of signs and symptoms that would denote the next higher 30 percent disability evaluation. He lacked any of the three key types of symptoms that would respectively meet the rating criteria, he lacked substernal arm pain, and there was nothing to suggest considerable impairment of health. 

Thereafter, the treatment history is largely absent of any relevant incidences of medical evaluation for nearly five-years, until the April 2004 VA examination when it was observed that the Veteran's overall condition had very fortunately improved markedly upon discontinuation of alcohol abuse. 

A VA upper GI study from 2004 did confirm a non-sliding, medium-sized hiatal hernia as well as an asymptomatic Schatzki ring, as documented in an October 2004 follow-up exam, but again the Veteran denied any significant history of pyrosis or other indigestion. This time he mentioned occasional dysphagia. But he denied significant epigastric pain, or any chronic nausea or vomiting. Here as with previous medical evaluations, the Veteran's symptomatology was at or near the level suggestive of minor impairment, or at very least not the more moderate level consistent with a 30 percent disability rating. Similar findings remained for several years, including on a February 2007 VA exam when the Veteran described some reflux symptoms two times per week, rare dysphagia, and pyrosis or indigestion once or twice per week. For once, all three underlying symptoms of Diagnostic Code 7346 were met. However, the VA examiner's characterization of disability was as well-controlled with medication. The Board simply sees no evidence whatsoever of or approaching considerable impairment of health, or for that matter substernal arm pain. 

Upon the most recent complete examination of April 2011, the Veteran experienced nausea twice weekly, but no episodes of colic, or vomiting. There was no hematemesis or melena. There was no longer history of diarrhea. The Veteran mentioned some indigestion. Otherwise, there was no indication of significant weight loss or malnutrition. These VA examination findings still do not support a conclusion of considerable impairment of health, pursuant to Diagnostic Code 7346. The Board is well aware that here, for non-successive rating criteria, there is no express requirement that all provisions be met to ensure the next higher evaluation. See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (where a diagnostic code does not involve successive criteria (as in Diagnostic Code 7913), apply section 4.7 in such manner that not all of the specified criteria are necessary to assign a given disability evaluation). In this situation, however, with a few but not most of the provisions for the higher rating sought being met, the criteria for a 30 percent evaluation effectively are not met.

It is on this basis that the continuation of the existing 10 percent evaluation for service-connected gastrointestinal disability is warranted applying provisions of the rating schedule. 

Mood Disorder 

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.

Under that formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9400.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms. Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The Veteran underwent a relevant VA Compensation and Pension examination by a psychologist in November 2010. The Veteran at that time reported some difficulty maintaining relationships with others. He stated that he had no recreational activities, in part because of an evening work schedule. There was no problematic effect from alcohol usage at that time, and no issues associated with other substance use. On objective examination, the Veteran was clean, neatly groomed, and appropriately and casually dressed. There was psychomotor activity of hand wringing and restlessness. Speech was unremarkable and mumbled. Attitude towards the examiner was cooperative, friendly and attentive. Affect was normal. Mood was good. The Veteran was well-oriented. Thought process was unremarkable, as was thought content. There were no hallucinations or delusions. Judgment was present, and insight was partially present. There was sleep impairment, in that the Veteran worked at nights, which negatively impacted his sleep schedule. He reported some anxiety while in bed in he heard noises.              He reported having nightmares of someone coming after him or trying to kill him. There was no inappropriate behavior, or obsessive/ritualistic behavior. The Veteran did have panic attacks, reporting panic symptoms in bed at night if he heard noises. There were no suicidal or homicidal thoughts. Impulse control was good. There were no episodes of violence, and the Veteran denied significant problems with anger. There was ability to maintain minimal personal hygiene. As to memory, remote memory was moderately impaired, recent memory was mildly impaired, and immediate memory was normal. 

The diagnosis given was of mood disorder, not otherwise specified (NOS).              A Global Assessment of Functioning score was assigned of 65 for the time period over the past two years. The VA examiner characterized the extent of symptomatology as "signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress." The VA examiner further commented that the Veteran reported he had worked as a security guard in the same position on and off for 16 years.         He also reported that he had earned a high military ranking, and had been involved in the military through the reserves and active duty most of his life. Therefore, there was little evidence to suggest consistent impairment in this area. He did report more significant impairment in the areas of relationships and leisure, and was very isolated. According to the VA examiner, the Veteran's mood symptoms might as likely as not be the result of stress related to military experiences. There was indication of a history of isolation and more impairment prior to military experiences. There were no specific PTSD stressors that could be linked to the Veteran's fear of hostile military activity. However, there was more evidence to suggest a link between his recent symptom increase and his discharge from the military. He was recently diagnosed with adjustment disorder, more likely than not a reaction to his discharge. As these symptoms had persisted over months without present stressor or change, a diagnosis of mood disorder, NOS was most accurate.

Having considered these findings, the Board finds that the Veteran is entitled to an initial 30 percent evaluation for his service-connected mood disorder. The Board does so upon the basis of panic attacks, though relatively infrequent; chronic sleep impairment; and some difficulty in the area of maintaining social relationships. It is recognized that the Veteran is generally demonstrating little or no impairment in the area of occupational functioning, and fortunately shows no overt signs of mood disturbance or disrupted cognitive functioning on objective examination. The fact remains that some of his symptomatology falls within the parameters for the evaluation sought, and consequently, resolving all reasonable doubt in his favor, the criteria for assignment of a 30 percent rating under Diagnostic Code 9435 are found to be met. See 38 C.F.R. § 4.3.

The basis for a schedular rating of 30 percent having been set forth, the Board briefly observes that the criteria for the next higher 50 percent evaluation are not met, particularly as the Veteran does not manifest any of the symptoms expressly denoted under the rating criteria of: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. See 38 C.F.R. § 4.130.  More importantly, none of the symptoms the Veteran manifests are of the type, frequency or severity equivalent to those specifically listed in the criteria for a 50 percent or higher rating.  In other words, the Veteran's symptoms are not consistent with those contemplated by the criteria for higher ratings.

Consequently, a 30 percent initial evaluation for a mood disorder is granted from the February 11, 2009 effective date of service connection. 

Hemorrhoids

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, hemorrhoids, whether external or internal, which are mild to moderate in severity are evaluated as noncompensable. When large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, a 10 percent rating is assigned. A 20 percent rating requires persistent bleeding with secondary anemia or fissures.

The Veteran filed his claim for increased evaluation for hemorrhoids in            January 2010.

A VA Compensation and Pension examination was completed in February 2010, during which the Veteran described symptoms of anal itching, swelling, diarrhea, perianal discharge, pain and painful bowel movements. Further described was fecal leakage. There were no involuntary bowel movements and no required use of pads. Rectal bleeding was described as occasional and moderate. There was frequent mild thrombosis described. There had been prescribed hemorrhoid cream and supposition which according to the Veteran was not working well. There had been no hospitalization or surgeries related to the condition. There was no history of rectal prolapsed. Upon physical exam, there was no evidence of fecal leakage. There were no signs of anemia or evidence of fissures. Objectively, no hemorrhoids were palpated or seen on examination. There was no evidence of bleeding. Sphincter tone was normal. A CBC blood test was normal. The diagnosis was hemorrhoids. It was observed that the Veteran had stated he had rectal pain and bleeding from the hemorrhoids. 

Based upon the foregoing VA examination, there is no plausible basis upon which to award a compensable evaluation for the service-connected condition of hemorrhoids. The Veteran's subjective complaints are recognized, and indeed he    is fully competent to describe the condition based upon lay observation and understanding. That notwithstanding, upon objective VA examination there were no hemorrhoids present. Nor are there any notations from VA outpatient treatment records of hemorrhoids having been present at a different time period. Ultimately the Board must ascribe greater probative weight to the fact that despite the Veteran's competent report of symptomatology, the condition itself simply was not observable upon medical evaluation. At the very least, the total absence of hemorrhoids on VA examination indicates that the underlying condition if present on other occasions, does not over time manifest to a very high level of severity.  The total available evidence to the Board suggests a condition that is likely mild to moderate in degree, without attendant signs and symptoms that would warrant a minimum 10 percent disability rating under Diagnostic Code 7336. 

On these grounds, a noncompensable evaluation for hemorrhoids under the rating schedule is continued. 

Conclusion

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's gastrointestinal disability, hemorrhoids, or psychiatric condition present such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the applicable rating criteria are thorough, and he does not manifest nor describe symptomatology outside of that criteria. Thus, the Board cannot conclude that the Veteran's conditions are  consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless,        the Board will give these stages due consideration. However, the Veteran has not shown that his service-connected disabilities under evaluation have caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. Rather, he fortunately is able to remain employed on a full-time basis. Moreover, the Veteran's service-connected disorders also have not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claims for increased rating for gastrointestinal disability and hemorrhoids, but granting in part the claim for increased rating for a mood disorder. This determination takes into full account    the potential availability of any further "staged ratings" based upon incremental increases in severity of service-connected disability during the pendency of the claims under review. The Board has carefully reviewed the evidence pertaining to each of the above disorders, but finds that at no discrete point did any of the disorders meet the criteria for a higher evaluation. To the extent any greater increase in compensation is sought, the preponderance of the evidence is against the Veteran's claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

An evaluation higher than 10 percent for hepatitis B, with hiatal hernia, with GERD is denied. 

An initial evaluation of 30 percent for a mood disorder is granted, effective February 11, 2009, subject to the law and regulations governing the payment of VA compensation benefits. 

A compensable evaluation for hemorrhoids is denied.


REMAND

Unfortunately, there is further development required of the matters remaining on appeal before the Board proceeds to a decision in this case. 

There is reason to indicate that not all of the Veteran's service treatment records (STRs) are on file to properly document his treatment history during military service. As previously indicated, the Veteran had several periods of active duty service. Regarding the first period of service, from October 1970 to November 1984, there are comprehensive STRs. However, the same cannot be said in regard to periods of military service from August 1991 to March 1992, January 1997 to October 1997, and November 2001 to November 2002. All the claims file reflects as to these latter periods of service are a few isolated copies of records the Veteran provided himself, but nothing comprehensive, or inclusive of military entrance and separation examinations. 

Under VA's duty to assist, it is essential that these corresponding service records are obtained and associated with the claims file. Moreover, whereas two of the matters being remanded are petitions to reopen previously denied claims for service connection, the duty to acquire STRs remains incumbent in such a case.                   The provisions of VA's duty to assist are limited where involving a petition to reopen, such as the duty to provide a medical examination, but VA is still responsible in such matters for obtaining relevant records from a Federal agency. See generally 38 C.F.R. §§ 3.159(c), (c)(2) (2011). Consequently, the remaining claims on appeal are being remanded for the above-specified service records inquiry. 

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should contact the National Personnel Records Center (NPRC) (and/or any other appropriate records depository) and request the Veteran's complete service treatment records for the periods of active duty service from August 1991 to March 1992, January 1997 to October 1997, and November 2001 to November 2002. Then associate those records that are obtained with the Veteran's claims file.

** Provided the requested records cannot be located for any of the identified periods of active duty service, then inform the Veteran of this and the opportunity to submit alternate sources of service medical history, consistent with the provisions of the VA M21-1MR Manual, Part III, Subpart iii, Chapter 2, Section E (November 16, 2010).

2. After completion of the foregoing, the RO/AMC should then review the claims file. If the directive specified in this remand has not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the matters of service connection for gastritis with duodenitis, pancreatitis, gout, and petitions to reopen service connection for chronic fatigue syndrome and cervical herniated disc, in light of all evidence of record. If the benefits sought on appeal are not granted, the Veteran  and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


